DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The 35 USC 112(b) rejection of claim 20 is withdrawn based on applicant’s amendment filed on March 2, 2021.
The 35 USC 103 rejection is withdrawn based on applicant’s amendment filed on March 2, 2021.
Allowable Subject Matter
Claims 1, 4-9, 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 4-7.
Independent claim 1 is allowed based on applicant’s amendment filed on March 2, 2021 to include the allowable subject matter of now canceled claim 3.
Claims 4-7 depend from claim 1.
Regarding claims 8, 9, 11-21.
Independent claim 8 is allowed based on applicant’s amendment filed on March 2, 2021 to include the allowable subject matter of now canceled claim 10.
Claims 9, 11-21 depend from claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMANDO RODRIGUEZ whose telephone number is (571)272-1952.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ARMANDO RODRIGUEZ/Primary Examiner, Art Unit 2828